                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
                Plaintiff,                   )
                                             )
    v.                                       )   Case No. 00-0094-01-CR-W-FJG
                                             )
LESTER MCGRONE,                              )
                                             )
                Defendant.                   )

                                        ORDER

         On February 12, 2019, Defendant was found incompetent to proceed and was
committed to the custody of the Attorney General for hospitalization and treatment
pursuant to 18 U.S.C. § 4241(d), in an effort to restore competency to stand trial. On
September 6, 2019, a competency report was received from Dr. Gillespie Wadsworth, at
the Federal Correctional Institution in Butner, North Carolina, who concluded that the
defendant is now competent to understand the nature and consequence of the
proceedings against him and to assist in his defense. During the September 18, 2019
competency hearing held before Magistrate Judge Matt J. Whitworth, the parties
stipulated to Dr. Wadsworth’s Psychiatric Evaluation, and no other evidence was offered
on the issue of defendant’s competency to stand trial.      Magistrate Judge Whitworth
entered a Report and Recommendation that the Court find defendant is competent to
understand the nature and consequences of the proceedings against him and assisting
in his defense. No objections were filed to Magistrate Judge Whitworth’s Report and
Recommendation. Therefore, after making an independent review of the record, it is
         ORDERED that the Report and Recommendation (Doc. No. 131) of Magistrate
Judge Matt J. Whitworth is adopted in its entirety, and this Court finds that Defendant is
competent to stand trial.



Date: October 7, 2019                            S/ FERNANDO J. GAITAN, JR.
Kansas City, Missouri                            Fernando J. Gaitan, Jr.
                                                 United States District Judge
